UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-1976



EUGENE GRAY,

                                            Plaintiff - Appellant,

          versus


WILLIAM S. COHEN, Honorable, Secretary Depart-
ment of Defense; U. S. DEFENSE COMMISSARY
AGENCY; RICHARD E. BEALE, Executive Director,
in his individual and official capacity;
CROSBY JOHNSON, Director of Contracts, in his
individual and official capacity; VICKIE
ARCHILLETTI, Manager, Contracts Business Unit,
in her individual and official capacity; LARRY
HAHN, Director, Contract Equipment Division,
in his individual and official capacity;
HAROLD WHITE, Supervisor, Contract Equipment
Branch, in his individual and official capac-
ity; ARAM DARAKAJUIAN, Supervisor, Personnel
Relations Specialist, in his individual and
official capacity; PHIL KOREN, General Coun-
sel, in his individual and official capacity;
JOHN SCHERE, II, General Counsel, in his in-
dividual and official capacity; KATHY HAW-
THORNE, Contract Specialist, in her individual
and official capacity; MEDICAL COLLEGE OF
VIRGINIA; JOEL SILVERMAN, Doctor, in his indi-
vidual and official capacity; UNITED STATES
DEPARTMENT OF LABOR,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Robert E. Payne, District Judge.
(CA-99-255-3)
Submitted:   November 18, 1999        Decided:   November 23, 1999


Before WILKINS, HAMILTON, and LUTTIG, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Eugene Gray, Appellant Pro Se. Joan Elizabeth Evans, Assistant
United States Attorney, Richmond, Virginia; David Lee Ross,
VIRGINIA COMMONWEALTH UNIVERSITY, Richmond, Virginia; Jean Freeman
Reed, MEDICAL COLLEGE OF VIRGINIA HOSPITALS AUTHORITY, Richmond,
Virginia; Sharon Maitland Moon, LECLAIR RYAN, P.C., Richmond,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                 2
PER CURIAM:

     Eugene Gray appeals the district court’s July 6, 1999 orders

denying his motion for summary judgment without prejudice, denying

his motions for default judgment, and granting defendant Joel

Silverman and the Medical College of Virginia additional time to

file responsive pleadings and to respond and to object to Gray’s

discovery requests. We dismiss the appeal for lack of jurisdiction

because the orders are not appealable.    This court may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (1994), and

certain interlocutory and collateral orders, 28 U.S.C. § 1292

(1994); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan

Corp., 337 U.S. 541 (1949).   The orders here appealed are neither

final orders nor appealable interlocutory or collateral orders.

     We dismiss the appeal as interlocutory. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                 3